DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 10/09/18 has been entered.  Claims 1, 3-8 remain pending in the application.  Applicant’s amendments to the (Specification, Drawings, and Claims) have overcome each and every objection and 112(b) rejections previously set forth in the Non-Final Office Action mailed 11/24/2020.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 
[0054] has been amended to recite <instruction>TRANSFER</instruction>; however, Fig. 6 still reads <instruction>MOVE</instruction>
  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either 
Specification
The disclosure is objected to because of the following, especially in light of applicant’s remarks page 14 Lines 17-29: 
Clarification is requested regarding [0026] “storage processing unit 104 stores the sewing information file prepared by the sewing information file preparation unit 103 in another folder which is different from the predetermined folder of the storage unit 200”; it is unclear what folder this “another folder” is referring to, and it is unclear what folder this “predetermined folder” is referring to, especially as these terms have been associated with various folders as follows but only as referring to the sewing data:
[0025] “sewing data…selected from a plurality of sewing data stored in a predetermined folder (first folder) of the storage unit 200” 
[0025] “sewing information can include a path information of the folder (second folder) in which the sewing data…is stored”
[0025] “sewing data…is stored in the predetermined folder”
[0025] “command information…for deleting…for duplicating…for transferring the sewing data to another folder (third folder) which is different from the predetermined folder (second folder) in which the sewing data is stored”
Clarification is requested regarding [0027] “terminal side control unit 105 executes the operations of creating a folder on an arbitrary hierarchy of the storage unit 200, storing the embroidery data and the stitch data in the folder, additionally writing an absolute pathname and a file name of the folder in which the sewing information file created in the predetermined folder is stored, and closing the sewing information file”
Similarly as aforementioned, it is unclear what “folder” and “predetermined folder” refer to
Examiner notes that before [0027], no disclosure has established a creation of a folder
Examiner notes that the only other disclosure of a created folder is in [0063] “EMB_INF folder is created”; however, this seems to be in the context of the sewing machine and not of the terminal ([0027]), and is potentially based on operation mode, of which the terminal recitation does not teach
It is unclear whether [0027] “embroidery data and stitch data” are contents of [0025] “selected sewing data (particular sewing data)” or whether it should read “embroidery data or stitch data” to refer to data regarding an embroidery sewing mode and a normal sewing mode, respectfully
As best understood from applicant’s remarks, review is needed whether [0027] should read “writing an absolute pathname and a file name of the folder of which the sewing information created in the predetermined stores, and closing the sewing information file”
As such, review is needed whether these recitations in [0027] are reciting that some folder is created in order to store sewing data, where it is assumed that a sewing information file already exists, and the terminal side control unit 105 writes the pathname/file name of the some folder within the sewing information file so that the sewing information file “stores” such information, and then the sewing information file is closed; examiner further notes that these recitations do not indicate what folder, if any, the sewing information file is stored in
Clarification is requested of [0031] “reading folder determination unit 303 determines the folder to which the sewing information file to be sewn is read out from the storage unit 200”
Recitation is unclear as “to which” seems to indicate “inward” reading while the recitation indicates “outward” reading with “read out”
Clarification is requested of [0033] relative to [0031]-[0032] and relative to [0065]-[0067]; passages are unclear relative to one another and to the rest of the disclosure
As best understood (and as further expounded in the response to arguments), [0033] indicated two embodiments as to what unit performs the operation mode determination (sewing data acquisition unit 304 both refers to the sewing information based on operation mode and acquires the sewing information OR reading folder determination unit 303 determines the folder based on the operation mode while sewing data acquisition unit 304 acquires the sewing information), where the claims now indicate the latter embodiment; [0031]-[0032] seem related to the latter embodiment; however, [0065]-[0067] potentially disclose a third embodiment, where it is the reading folder determination unit 303 that extracts and reads the embroidery data
As such, the delineation of embodiments and roles of units 303 and 304 is unclear in the specification
Similarly, clarification is requested of [0033] relative to [0031]-[0032] and relative to [0063]; passages are unclear relative to one another and to the rest of the disclosure
As aforementioned, as best understood (and as further expounded in the response to arguments), [0033] indicates a second embodiment where a reading folder determination unit 303 determines the folder based on the operation mode while sewing data acquisition unit 304 acquires the sewing information), where the claims now indicate this second embodiment; [0031]-[0032] seem related to this second embodiment; however, [0063] seems unrelated to determining a folder, but merely determining an operation mode
Further clarification is requested of [0063] 
[0063] indicates that after 303 determines an embroidery sewing mode, “the second newest information file stored in the EMB_INF folder is created from the sequential number of the file name”
The only other disclosure regarding to creating file names from sequential numbering is in [0049], but [0049] refers to the terminal creating a file name by increasing the sequential number, and not the sewing machine, as [0063] is in the context of
As such, [0063] “the second newest information file in the EMB_INF folder is created” is unclear how it is referring to a previously mentioned “second newest information file”
It is further unclear how EMB_INF folder relates to the various folders recited in the disclosure
If [0063] is meant to be interpreted “a second newest information file is created and stored in the EMB_INF folder,” it is unclear what the purpose of this created copy of the sewing information file is, let alone the EMB_INF folder, and how it relates to the context of the invention; for example, is [0061] referring to newly created information file in the EMB_INF folder or the original file?
Overall, is the invention where some unit(?) finds the stored sewing information file in the storage unit 200 based on operation mode, the same or another unit(?) makes a copy of the sewing information file in either the EMB_INF or ORD_INF folder, and the same or another unit or yet another unit(?) reads the sewing information file in order to acquire the embedded sewing data in an embedded folder different from EMB_INF and ORD_INF folders?  And then the original sewing information file can be deleted, transferred, or duplicated based on command information, since the path is of the original sewing information file path and not of EMB_INF or ORD_INF?
Similarly, clarification is requested of [0064]
It is unclear how [0063] creates a second newest information file if the operation mode is embroidery sewing mode, but [0064] indicates that if the operation mode is the normal sewing mode, no creation is recited, and yet [0064] recites “the second newest information file stored in the ORD_INF folder is opened”
It is unclear where this “the second newest information file” was previously disclosed; is it referring to [0044]?
Pending further clarification, it is unclear how ORD_INF folder relates to the various folders recited in the disclosure
Clarification is requested of [0061] and [0062] indicating two scenarios: [0061] “When the reading folder determination unit 303 judges that the particular information file selected by the user is the information file stored in the storage unit 200” or [0062] “On the other hand, when the reading folder determination 303 determines that the information file has not been read”
It is unclear how these two scenarios are “opposite occurrences of the same scenario”, per se; is [0061] supposed to read “has been read” instead of “is”?  Otherwise, why is the determination of the operation mode skipped merely because the information file is stored on the storage unit 200?  If the recitation is properly “is,” it is unclear how the user such as in [0057] and Fig. 11 could possibly choose a file that was not of the selected internal or external storage unit 200.
Appropriate correction is required.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
Claim 1 Lines 15-16 “reading folder determination unit for determining the second folder from which the sewing information file is read based on an operation mode” is not in the specification
As best understood, specification [0031] only indicates “reading folder determination unit 303 determines the folder to which the sewing information file to be sewn is read out from the storage unit 200 based on the current operation mode”
Similar objection applies for Claim 6 Lines 19-21 “third process processed by a reading folder determination unit of the sewing machine for determining the second folder from  which the sewing information file is read” as applied to Claim 1 Lines 15-16
Claim 6 Line 19 “third process processed by a reading folder determination unit” is not in the specification
As best understood, third process is associated with the sewing data acquisition unit, such as in [0014] and [0016]; although applicant can renumber the processes differently from the specification, examiner recommends consistency where possible and recommends updating the specification accordingly
Claim 6 Line 22 “fourth process processed by a sewing data acquisition unit” is not in the specification
As best understood, the sewing data acquisition unit is associated with a third process, such as in [0014] and [0016]; although applicant can renumber the processes differently from the specification, examiner recommends consistency where possible and recommends updating the specification accordingly
Claim Objections
Claim(s) 5 and 6 is/are objected to because of the following informalities: 
 Claim 5 Line 5 “the stored time” should read “a stored time” for proper antecedent basis
For clarification, examiner suggests Claim 5 Line 5 to read “a stored time of the particular sewing data” to clarify what element is stored, where such a suggestion is seemingly supported by applicant’s original Claim 5; nevertheless, other proposed language can be considered
Examiner requests review as to whether Claim 6 should recite “operation mode”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim(s) 1, 3-8 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  Specifically:
Claim 1 recites Lines 15-16 “reading folder determination unit for determining the second folder from which the sewing information file is read based on an operation mode” which is considered new matter.  As best understood, specification [0031] only indicates “reading folder determination unit 303 determines the folder to which the sewing information file to be sewn is read out from the storage unit 200 based on the current operation mode”.  Especially due to the applicant’s clarifying remarks on page 14 Lines 17-29, the original disclosure does not provide support for indicating that it is specifically the second folder that the reading folder determination unit is directed towards.  Furthermore, especially in light of the various objections brought to light by the remarks, the invention is unclear to one of ordinary skill in the art, especially in regards to the folders and what units are performing what functionalities, which further make this recitation new matter pending clarification as this recitation could possibly be introducing new matter.  Furthermore, the original disclosure of having a folder “to which” a file is “read out” is not synonymous with having a folder “from which” a file is read” and is therefore considered new matter.  
Similarly then, as the folders and unit functionalities are unclear, Claim 1 Lines 15-21 reciting the folders and functionalities of both the reading folder determination unit and sewing data acquisition unit are also considered new matter pending further clarification.
Claim 7 recites Lines 19-21 “a reading folder determination unit of the sewing machine for determining the second folder from which the sewing information file is read” which is rejected for similar reasons as aforementioned for Claim 1 Lines 15-16.
Claim 7 recites Lines 19-27 which is rejected for similar reasons as aforementioned for Claim 1 Lines 15-21.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim(s) 1, 3-8 is/are rejected under U.S.C. 112(b).
	The term “reading folder determination unit for determining the second folder from which the sewing information file is read based on an operation mode; and a sewing data acquisition unit for acquiring the particular sewing data corresponding to the path information of the sewing information file stored in the determined second folder from the storage unit” in Claim 1 Lines 15-21 is unclear and therefore renders the claim indefinite.  Especially in light of the aforementioned objections and rejections as expounded on, it is unclear how the recitation is meant to be interpreted in the context of the invention, especially as it is unclear how the reading folder determination unit, second folder, and sewing data acquisition unit relate to one another and in the context of the invention in their functionalities and roles.
Claim 3 recites the limitation "the referred sewing information" in Line 6.  There is insufficient antecedent basis for this limitation in the claim.
As such, the term “sewing is executed based on particular sewing data corresponding to the referred sewing information” in Claim 3 Lines 5-6 is unclear and therefore renders the claim indefinite.

	Similarly as to the above, the term “reading folder determination unit of the sewing machine for determining the second folder from which the sewing information file is read; and…sewing data acquisition unit of the sewing machine for acquiring the particular sewing data corresponding to the path information of the sewing information file stored in the determined second folder from the storage unit” in Claim 6 Lines 19-27 is unclear and therefore renders the claim indefinite.  Especially in light of the aforementioned objections and rejections as expounded on, it is unclear how the recitation is meant to be interpreted in the context of the invention, especially as it is unclear how the reading folder determination unit, second folder, and sewing data acquisition unit relate to one another and in the context of the invention in their functionalities and roles.
Dependent claims are rejected at the least for depending on rejected claims.
Claim Interpretation
In general, the prior art is interpreted as meeting the requirements as recited in the claims.	
As best understood, in order to apply art and provide rejections:
Claim 3 Lines 5-6 will be interpreted as “based on the particular sewing data corresponding to the path information of the sewing information file”, where this particular sewing data was already recited, and will have already been rejected, in Claim 1 Lines 19-20
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Tashiro et al (US Publication 2012/0165970), herein Tashiro, in view of Okuno (USPN 10057447), Laufer et al (USPN 6502006), herein Laufer, Sekine (USPN 8813664), herein Sekine ‘664, and Muto (USPN 5911181).
Regarding Claim 1, Tashiro teaches a sewing data processing system (it is noted that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations; see Figs. 1 and 5, where sewing data processing system are 2, 3, and 4; [0025] “sewing machine system 1 includes a sewing machine 2 and a Universal Serial Bus (USB) memory 3”; [0035] “USB memory 3 includes…flash memory 32”; [0037] “various types of information are stored in the various storage areas in the flash memory 32 by processing…by a personal computer (PC) 4”; [0051] “embroidery information storage processing that is performed by the CPU 41 of the PC 4”), comprising:
a terminal (4) for preparing a plurality of sewing data (Fig. 5; [0038] "PC 4"; [0003] "embroidery information that is stored in a storage device"; [0038] "PC 4 may store various types of information in the flash memory 32 of the USB memory 3"; [0046] "embroidery information data table 96 is stored in the embroidery information storage area 424…various types of the embroidery information may be stored in the embroidery information data table 96”; [0051] "embroidery information storage processing that is performed by the CPU 41 of the PC 4");
a storage unit (3) for storing the plurality of sewing data prepared by the terminal (see Fig. 1; [0038] "USB memory 3"; [0003] "embroidery information that is stored in a storage device”); and
a sewing machine (2) for executing a sewing by reading the plurality of sewing data stored in the storage unit (see Figs. 1 and 3; [0024] "sewing machine 2"; [0043] "sewing machine 2 is able to decrypt and use the embroidery information").
wherein the terminal (see Fig. 5; [0038] “PC 4”) includes: 
a sewing information file preparation unit (40) for preparing a sewing information file which includes information (see Fig. 5; [0039] "control portion 40 of the PC 4 includes…HDD 42…HDD 42 includes at least…an embroidery information storage area 424"; [0046] "embroidery information data table 96 is stored in the embroidery information storage area 424...various types of the embroidery information may be stored in the embroidery information data table 96,” where the storage area 424 with sewing information indicates a sewing information file),
a storage processing unit (41) for storing the prepared sewing information file in the storage unit ([0046] “embroidery information data table 96 is stored by the PC 4 in the embroidery information storage area 324 of the USB memory 3”; [0051] “embroidery information storage processing that is performed by the CPU 41 of the PC 4”), and 
the sewing machine (see Fig. 3) includes: 
a sewing data acquisition unit (61) acquiring the particular sewing data from the storage unit (see Figs. 5, 11 and 12; [0059] "main processing…performed by the CPU 61 of the sewing machine 2"; [0060], [0072] "in the main processing...storage area 324 of the USB memory 3 is read (Step S54)" where, if 61 reads the storage area with information, then 61 referred to the information and acquired the information).

Tashiro does not explicitly teach the information is path information related to a particular sewing data.

Okuno teaches the information is path information related to a particular sewing data (see Fig. 3A; Col. 11 Line 4-5 "XML request information including the file path information"; Col. 11 Lines 8-9 “XML file identified by the file path information ‘scan-upload2.xml’”; as for relating to sewing data-- Col. 4 Lines 13-14 “scan operation are examples of the content processing operation”; Col. 4 Lines 15-17 “the image data, which is to be generated in the scan operation, are examples of the content data”; Col. 4 Lines 20-26 “sewing machine configured to execute an embroidery operation…in accordance with embroidery data in another example of the content processing unit.  That is, the embroidery operation is another example of the content processing operation, and the embroidery data is another example of the content data”; as the path relates to scanning and scanning relates to sewing data, the path information relates to sewing data).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tashiro’s information in the sewing information file to include path information as another method of finding information (Col. 11 Lines 7-8) and in order to be able to receive instruction data from a plurality of sources (Col. 1 Lines 44-45).

Tashiro does not explicitly teach where the information related to a particular sewing data is selected from the plurality of sewing data stored in a first folder of the storage unit; and 
storing (the prepared sewing information file) in a second folder (of the storage unit).

Laufer teaches where the information related to a particular sewing data is selected from a first folder of the storage unit (see Figs. 1 and 3; Col. 1 Lines 52-54 “set of embroidery stitch data for a design is commonly called a stitch-based design, and is often saved as a computer file”; Col. 5 Lines 6-7 “embroidery stitch-based design is read (step 301) from a file located on…a floppy disk”; Col. 4 Lines 21-22, 24-26 “embroidery data processing apparatus includes a display 2…coupled to a microcontroller unit 1.  The microcontroller unit can be a microprocessor-based computer or a personal computer”; Col. 4 Lines 29-31 “microcontroller also has…floppy disk device 5…for storing embroidery data”); 
and storing the prepared sewing information file in a second folder of the storage unit (Col. 5 Lines 18-19 “method saves (step 309) the modified design back to the same file or a different file”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that Tashiro’s information related to particular sewing data could have originated from a storage unit as taught in Laufer as it is known in the art, such as Laufer, that Tashiro’s PC terminal would be capable of external storage input in order to provide another option to receiving files.

Sekine ‘664 teaches related to particular sewing data selected from a plurality of sewing data stored in a first folder of a storage unit (see Fig. 3; Col. 6 Lines 13-17 "controller 1 manages multiplicity of folders storing embroidery pattern data in a tree directory.  Controller 1 displays the tree directory on folder display section 102.  The user is allowed to select a given folder from the folders displayed on folder display section 102", where Fig. 3 shows “design library” as a first folder with a plurality of sewing data); and 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the organization in Tashiro’s USB could have been of a first folder containing a plurality of sewing data as taught by Sekine in order to better organize the files, especially as Laufer already taught the files could be before and after adjustments and could be saved back to a different file after adjustment (Col. 5 Lines 18-19).

As aforementioned, Tashiro already teaches a sewing data acquisition unit for acquiring the particular sewing data from a storage unit.  
However, Tashiro does not teach such a sewing data acquisition unit for acquiring the particular sewing data in the context of also a reading folder determination unit.
As such, Tashiro does not explicitly teach a reading folder determination unit for determining the second folder from which the sewing information file is read based on an operation mode; and
a sewing data acquisition unit for acquiring the particular sewing data from a storage unit.

Muto teaches a unit for determining the folder from which the sewing information file is read based on an operation mode (see Fig. 3; Col. 4 Lines 60-65 "user inputs…character code whose embroidery data is to be obtained…in S11, it is determined whether character-shaped embroidery data corresponding to the input character code is included in a user embroidery font file", where the user input of character code is an operation mode, where such a folder has already been taught at least by Sekine ‘664); and
for acquiring the particular sewing data from a storage unit (Col. 4 Line 67-Col. 5 Line 1 "user embroidery font file has a user font index file"; Col. 5 Lines 6-10 "it is determined whether the input character code is included in the user font index file…if there is the same code as the input code in the user font index file…the user font data corresponding to the input character code is retrieved", where storage unit is indicated as there is the existence of a file).
Furthermore, Muto at least suggests a reading folder determination unit for determining and a sewing data acquisition unit (for) acquiring (as Muto already teaches determining and acquiring as recited, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Muto, if necessary, to separate its determining and acquiring functionalities to be performed by two separate units, such as in order that units are not overloaded by performing multiple functionalities; it also would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that such units would be controlled and that it is known in the art that controllers may have individual or combined units to perform functionalities, see extrinsic evidence Sainen USPN 5034897).
Muto at least suggests determining the second folder (it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that, in modified Tashiro, that Muto could determine the second folder as the right folder as Muto can determine whether an appropriate sewing information file/user font index file exists within the folder in order to determine whether the character code matches).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tashiro with the functions of Muto’s reading folder determination unit and sewing data acquisition unit as recited in order to provide multiple file options instead of being limited to a single option (Col. 1 Lines 35-38) by being able to easily retrieve/use data in a particularly selected file (Col. 1 Lines 45-46, 57-64), especially as Muto is also in the art of being data processing system.

As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that modified Tashiro teaches acquiring the particular sewing data from a storage unit (see Tashiro), the particular sewing data corresponding to the path information of the sewing information file stored in the determined second folder (Okuno teaches the particular sewing data corresponding to the path information of/within the sewing information file where Laufer teaches that such a sewing information file can be stored in the second folder, where Muto indicates that such a second folder was determined).

Claim(s) 3, 4, 7, and 8, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Tashiro et al (US Publication 2012/0165970), herein Tashiro, in view of Okuno (USPN 10057447), Laufer et al (USPN 6502006), herein Laufer, Sekine (USPN 8813664), herein Sekine ‘664, and Muto (USPN 5911181), as applied to Claim(s) 1 above, further in view of Kongo et al (USPN 9458560), herein Kongo.
Regarding Claim 3, modified Tashiro teaches all the claimed limitations as discussed above in Claim 1.
Okuno further teaches the sewing information includes a command information (as for sewing information--see Figs. 1 and 2A; Col. 3 Lines 45-47 “system 100 shown in Fig. 1 includes an MFP…10”; Col. 3 Lines 64-65 “MFP 10 mainly has a printer 11, a scanner 12”; Col. 4 Lines 11-12 “printer 11 and the scanner 12 are examples of the content processing unit”; Col. 4 Lines 20-23 “sewing machine configured to execute an embroidery operation…in accordance with embroidery data is another example of the content processing unit”; as for command information--see Fig. 5; Col. 3 Lines 64, 66 “MFP 10 mainly has…memory 32”; Col. 5 Lines 23-24 “in the memory 32…an apparatus program 35 are stored”; Col. 5 Lines 55-56 “apparatus 35 includes an analysis module 36”; Col. 5 Lines Col. 9 Lines 30-36 "returning to Fig. 5, the analysis module 36 obtains the XML file…Then, the analysis module 36 determines whether the obtained XML file is the screen instruction XML or the operation instruction XML (S16).  More specifically, the analysis module 36 searches a <screen> tag and a <command> tag in the XML File"), and
the sewing machine includes a command information execution unit (36) for executing the command information (Col. 9 Lines 61-63 "when it is determined that the obtained XML file is the screen instruction XML…the analysis module 36 displays a resolution selection screen"; Col. 12 Lines 36-41 "when the <command> tag is detected in the XML file obtained as the return value, the analysis module 36 determines that the corresponding XML file is the operation instruction XML...then, the analysis module 36 executes instruction operation executing processing (S21)").

Sekine ‘664 further teaches the command information is for organizing the particular sewing data (see Figs. 7-10; Col. 9 Lines 55-57, 61-62, 65-67 "controller moves the specified embroidery pattern data a from the source folder F (M1) to the destination folder F (M2)...more specifically, controller 1 rewrites the sequence file within folder F (M1) so that the sequence of embroidery pattern data a is deleted...controller 1 further rewrites the sequence file within folder F (M2) such that embroidery pattern data a is inserted in sequence", where moving, deleting, and inserting is a form of organizing).
Sekine ‘664 at least suggests automatically organizing (the term “automatically” is seen as obvious to one of ordinary skill in the art because such automation of organizing would not have produced a new and unexpected result and therefore has no patentable significance.  In other words, broadly providing an automatic or mechanical means to replace a manual activity which accomplishes the same result is not sufficient to distinguish over the prior art, in reVenner 262 F.2d 91, 95, 120 UPSQ 193, 194 (CCPA 1958)).	
As such, it would have been within the skill of one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tashiro’s command information, as supplied by Okuno, if necessary, to automatically organize.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Okuno’s command information to include information such as for organizing as taught by Sekine in order to allow reallocation of the displayed sewing pattern (Col. 1 Lines 52-54), where it would have been within the skill of one of ordinary skill in the art before the effective filing date of the claimed invention to write such an information via XML code as taught in Okuno.

	Modified Tashiro does not explicitly teach sewing is executed based on the particular sewing data corresponding to the referred sewing information.

Kongo teaches sewing is executed based on the particular sewing data corresponding to the referred sewing information (Col. 9 Lines 28-31 “command determiner unit 16 determines whether the received command is the command of ‘stitchwork data request’ or the command of ‘status information request’ (step 112)”; Col. 9 Lines 33, 36-39 “when the command is of ‘status data request’…status data contains the CRC data obtained by…the current number of stitches”, where the existence of stitches indicates after sewing is executed; as such, Kongo teaches sewing is executed based on particular sewing data, where such particular sewing data was already taught and rejected in Claim 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tashiro’s sewing information file, if necessary, such that the particular sewing data includes sewing execution instructions as taught by Kongo in order to provide an automated method of execution, especially as it would have been within the skill of one of ordinary skill in the art before the effective filing date of the claimed invention to make Okuno’s XML operations capable of including Kongo's commands.

Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that Tashiro’s command, as taught by Okuno and Sekine ‘664, is capable of occurring after the sewing as taught by Kongo especially as it would have been within the skill of one of ordinary skill in the art before the effective filing date of the claimed invention to make Okuno’s XML operations capable of including Kongo's commands.
Furthermore, it also would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that modified Okuno’s organizing command as taught by Sekine ‘664 could be after modified Okuno’s sewing status command as taught by Kongo, especially as Sekine ‘664 teaches multiple patterns in a queue (see Fig. 7; Col. 6 Lines 52-55 “series of embroidery pattern data…is displayed on queue display section 202 (M1, M2) in the form of a queue”).
Regarding Claim 4, modified Tashiro teaches all the claimed limitations as discussed above in Claim 3.
Sekine ‘664 further teaches the command information is an information for automatically deleting the particular sewing data after the sewing is executed (see Figs. 7-10; Col. 9 Lines 55-57, 61-62, 65-67 "controller moves the specified embroidery pattern data a from the source folder F (M1) to the destination folder F (M2)...more specifically, controller 1 rewrites the sequence file within folder F (M1) so that the sequence of embroidery pattern data a is deleted...controller 1 further rewrites the sequence file within folder F (M2) such that embroidery pattern data a is inserted in sequence", where rejection of Claim 3 already indicated after sewing is executed).
Sekine ‘664 at least suggests automatically deleting (the term “automatically” is seen as obvious to one of ordinary skill in the art because such automation of deleting would not have produced a new and unexpected result and therefore has no patentable significance.  In other words, broadly providing an automatic or mechanical means to replace a manual activity which accomplishes the same result is not sufficient to distinguish over the prior art, in reVenner 262 F.2d 91, 95, 120 UPSQ 193, 194 (CCPA 1958)).	
As such, it would have been within the skill of one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tashiro’s command information, as supplied by Okuno, if necessary, to automatically delete.
Regarding Claim 7, modified Tashiro teaches all the claimed limitations as discussed above in Claim 3.
Sekine ‘664 teaches wherein the command information is an information for duplicating the particular sewing data after the sewing is executed (see Figs. 7-10; Col. 9 Lines 55-57, 61-62, 65-67 "controller moves the specified embroidery pattern data a from the source folder F (M1) to the destination folder F (M2)...more specifically, controller 1 rewrites the sequence file within folder F (M1) so that the sequence of embroidery pattern data a is deleted...controller 1 further rewrites the sequence file within folder F (M2) such that embroidery pattern data a is inserted in sequence", where Fig. 8 clearly shows transferring; Col. 1 Lines 38-39 "embroidery data allocated to a given sewing machine can be transferred or copied to another sewing machine", where copied is duplicating, and where rejection of Claim 3 already indicated after sewing is executed).
Sekine ‘664 at least suggests automatically duplicating (the term “automatically” is seen as obvious to one of ordinary skill in the art because such automation of duplicating would not have produced a new and unexpected result and therefore has no patentable significance.  In other words, broadly providing an automatic or mechanical means to replace a manual activity which accomplishes the same result is not sufficient to distinguish over the prior art, in reVenner 262 F.2d 91, 95, 120 UPSQ 193, 194 (CCPA 1958)).
As such, it would have been within the skill of one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tashiro’s command information, as supplied by Okuno, if necessary, to automatically duplicate.
Regarding Claim 8, modified Tashiro teaches all the claimed limitations as discussed above in Claim 3.
Sekine ‘664 teaches wherein the command information is an information for automatically transferring the particular sewing data after the sewing is executed (see Figs. 7-10; Col. 9 Lines 55-57, 61-62, 65-67 "controller moves the specified embroidery pattern data a from the source folder F (M1) to the destination folder F (M2)...more specifically, controller 1 rewrites the sequence file within folder F (M1) so that the sequence of embroidery pattern data a is deleted...controller 1 further rewrites the sequence file within folder F (M2) such that embroidery pattern data a is inserted in sequence", where Fig. 8 clearly shows transferring/moving, and where rejection of Claim 3 already indicated after sewing is executed).
Sekine ‘664 at least suggests automatically transferring (the term “automatically” is seen as obvious to one of ordinary skill in the art because such automation of transferring would not have produced a new and unexpected result and therefore has no patentable significance.  In other words, broadly providing an automatic or mechanical means to replace a manual activity which accomplishes the same result is not sufficient to distinguish over the prior art, in reVenner 262 F.2d 91, 95, 120 UPSQ 193, 194 (CCPA 1958)).
As such, it would have been within the skill of one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tashiro’s command information, as supplied by Okuno, if necessary, to automatically transfer.

Claim(s) 6, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Tashiro et al (US Publication 2012/0165970), herein Tashiro, in view of Okuno (USPN 10057447), Laufer et al (USPN 6502006), herein Laufer, Sekine (USPN 8813664), herein Sekine ‘664, and Muto (USPN 5911181).
Regarding Claim 6, Tashiro teaches a non-transitory computer readable medium having stored thereon a program for executing a sewing data processing method in a sewing data processing system (it is noted that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations; for computer readable medium-- [0051] “embroidery information storage processing that is performed by the CPU 41 of the PC 4”; for sewing data processing system-- see Figs. 1 and 5, where sewing data processing system are 2, 3, and 4; [0025] “sewing machine system 1 includes a sewing machine 2 and a Universal Serial Bus (USB) memory 3”; [0035] “USB memory 3 includes…flash memory 32”; [0037] “various types of information are stored in the various storage areas in the flash memory 32 by processing…by a personal computer (PC) 4”; [0051] “embroidery information storage processing that is performed by the CPU 41 of the PC 4”; since CPU 41 can perform a process, then there is a program on CPU 41 for making the PC 4 execute the method), the sewing data processing system comprising:
a terminal for preparing a plurality of sewing data (see aforementioned rejection of Claim 1);
a storage unit for storing the plurality of sewing data prepared by the terminal (see aforementioned rejection of Claim 1); and
a sewing machine for executing a sewing by reading the plurality of sewing data stored in the storage unit (see aforementioned rejection of Claim 1), wherein the sewing data processing method further comprises:
a first process processed by a sewing information file preparation unit (40) for preparing a sewing information file which includes information (see Fig. 5; [0039] "control portion 40 of the PC 4 includes…HDD 42…HDD 42 includes at least…an embroidery information storage area 424"; [0046] "embroidery information data table 96 is stored in the embroidery information storage area 424...various types of the embroidery information may be stored in the embroidery information data table 96,” where the storage area 424 with sewing information indicates a sewing information file),
a second process processed by a storage processing unit (41) for storing the prepared sewing information file in the storage unit ([0046] “embroidery information data table 96 is stored by the PC 4 in the embroidery information storage area 324 of the USB memory 3”; [0051] “embroidery information storage processing that is performed by the CPU 41 of the PC 4”);
a fourth process processed by a sewing data acquisition unit (61) of the sewing machine for acquiring the particular sewing data from the storage unit (see Figs. 5, 11 and 12; [0059] "main processing…performed by the CPU 61 of the sewing machine 2"; [0060], [0072] "in the main processing...storage area 324 of the USB memory 3 is read (Step S54)" where, if 61 reads the storage area with information, then 61 referred to the information and acquired the information).

 Tashiro does not explicitly teach the information is path information related to a particular sewing data.

Okuno teaches the information is path information related to a particular sewing data (see Fig. 3A; Col. 11 Line 4-5 "XML request information including the file path information"; Col. 11 Lines 8-9 “XML file identified by the file path information ‘scan-upload2.xml’”; as for relating to sewing data-- Col. 4 Lines 13-14 “scan operation are examples of the content processing operation”; Col. 4 Lines 15-17 “the image data, which is to be generated in the scan operation, are examples of the content data”; Col. 4 Lines 20-26 “sewing machine configured to execute an embroidery operation…in accordance with embroidery data in another example of the content processing unit.  That is, the embroidery operation is another example of the content processing operation, and the embroidery data is another example of the content data”; as the path relates to scanning and scanning relates to sewing data, the path information relates to sewing data).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tashiro’s information in the sewing information file to include path information as another method of finding information (Col. 11 Lines 7-8) and in order to be able to receive instruction data from a plurality of sources (Col. 1 Lines 44-45).

Tashiro also does not explicitly teach where the information related to a particular sewing data is selected from the plurality of sewing data stored in a first folder of the storage unit; and
storing (the prepared sewing information file) in a second folder (of the storage unit).

Laufer teaches where the information related to a particular sewing data is selected from a first folder of the storage unit (see Figs. 1 and 3; Col. 1 Lines 52-54 “set of embroidery stitch data for a design is commonly called a stitch-based design, and is often saved as a computer file”; Col. 5 Lines 6-7 “embroidery stitch-based design is read (step 301) from a file located on…a floppy disk”; Col. 4 Lines 21-22, 24-26 “embroidery data processing apparatus includes a display 2…coupled to a microcontroller unit 1.  The microcontroller unit can be a microprocessor-based computer or a personal computer”; Col. 4 Lines 29-31 “microcontroller also has…floppy disk device 5…for storing embroidery data”); 
and storing the prepared sewing information file in a second folder of the storage unit (Col. 5 Lines 18-19 “method saves (step 309) the modified design back to the same file or a different file”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that Tashiro’s information related to particular sewing data could have originated from a storage unit as taught in Laufer as it is known in the art, such as Laufer, that Tashiro’s PC terminal would be capable of external storage input in order to provide another option to receiving files.

Sekine ‘664 teaches related to particular sewing data selected from a plurality of sewing data stored in a first folder of a storage unit (see Fig. 3; Col. 6 Lines 13-17 "controller 1 manages multiplicity of folders storing embroidery pattern data in a tree directory.  Controller 1 displays the tree directory on folder display section 102.  The user is allowed to select a given folder from the folders displayed on folder display section 102", where Fig. 3 shows “design library” as a first folder with a plurality of sewing data); and 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the organization in Tashiro’s USB could have been of a first folder containing a plurality of sewing data as taught by Sekine in order to better organize the files, especially as Laufer already taught the files could be before and after adjustments and could be saved back to a different file after adjustment (Col. 5 Lines 18-19).

As aforementioned, Tashiro already teaches a sewing data acquisition unit for acquiring the particular sewing data from a storage unit.  
However, Tashiro does not teach such a sewing data acquisition unit for acquiring the particular sewing data in the context of also a reading folder determination unit.
As such, Tashiro does not explicitly teach a third process processed by a reading folder determination unit for determining the second folder from which the sewing information file is read; and
a fourth process processed by a sewing data acquisition unit for acquiring the particular sewing data from a storage unit.

Muto teaches a third process processed by a unit for determining the folder from which the sewing information file is read (see Fig. 3; Col. 4 Lines 60-65 "user inputs…character code whose embroidery data is to be obtained…in S11, it is determined whether character-shaped embroidery data corresponding to the input character code is included in a user embroidery font file", where such a folder has already been taught at least by Sekine ‘664); and
for acquiring the particular sewing data from a storage unit (Col. 4 Line 67-Col. 5 Line 1 "user embroidery font file has a user font index file"; Col. 5 Lines 6-10 "it is determined whether the input character code is included in the user font index file…if there is the same code as the input code in the user font index file…the user font data corresponding to the input character code is retrieved", where storage unit is indicated as there is the existence of a file).
Furthermore, Muto at least suggests a third process processed by the reading folder determination unit for determining as recited and a fourth process processed by the sewing data acquisition unit (for) acquiring as recited (as Muto already teaches determining and acquiring as recited, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Muto, if necessary, to separate its determining and acquiring processes/functionalities to be performed by two separate units, such as in order that units are not overloaded by performing multiple processes/functionalities; it also would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that such units would be controlled and that it is known in the art that controllers may have individual or combined units to perform functionalities, see extrinsic evidence Sainen USPN 5034897).
Muto at least suggests determining the second folder (it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that, in modified Tashiro, that Muto could determine the second folder as the right folder as Muto can determine whether an appropriate sewing information file/user font index file exists within the folder in order to determine whether the character code matches).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tashiro with the processes/functions of Muto’s reading folder determination unit and sewing data acquisition unit as recited in order to provide multiple file options instead of being limited to a single option (Col. 1 Lines 35-38) by being able to easily retrieve/use data in a particularly selected file (Col. 1 Lines 45-46, 57-64), especially as Muto is also in the art of being data processing system.

As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that modified Tashiro teaches a fourth process for acquiring the particular sewing data from a storage unit (see Tashiro), the particular sewing data corresponding to the path information of the sewing information file stored in the determined second folder (Okuno teaches the particular sewing data corresponding to the path information of/within the sewing information file where Laufer teaches that such a sewing information file can be stored in the second folder, where Muto indicates that such a second folder was determined).

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but may be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Regarding Claim 5, none of the prior art of record discloses sewing information including order information related to an order of a stored time (assumed to be of sewing data), in conjunction with the other limitations, as set forth in the claim.  The use of time information related to a time when sewing data is stored is known in the art of sewing data processing, but the specific order information related to the order of such stored time/timestamps claimed by the applicant is novel.  Specifically, prior art Tashiro (US Publication 2012/0165970) discloses sewing information as recited in the application.  Prior art Ko (USPN 8175741) also discloses timestamps related to sewing information.  However, none of the prior art discloses, teaches, or suggests the sewing information including the order information related to the order of the stored time.  To modify Tashiro and Ko to suddenly have an order information related to the order of the stored time as recited in the current application would be impermissible hindsight reconstruction of the applicant’s invention without any disclosure, teaching, or suggestion from the prior art of record, as is presently the case.
Response to Arguments
Applicant’s arguments with respect to claims 1, 3-8 have been considered but are moot because of the new grounds of rejection necessitated by amendment.  Therefore, see aforementioned rejections for the argued missing limitations.	
Nevertheless, for clarification-- 
Examiner thanks applicant for the explanation of the invention on page 14 of the remarks submitted 2/17/21, specifically Lines 17-29.  However, examiner notes that the explanation seems to further indicate issues in the disclosure as outlined in the objections and rejections above, especially regarding the specification.  Examiner further notes that the original claims seemed to indicate the embodiment in [0033] where the sewing data acquisition unit 304 both refers to the sewing information stored in the sewing information file based on the operation mode and acquires the sewing data, but now has switched to the other embodiment in [0033] where the determination of the folder is done by the reading folder determination unit 303 based on operation mode instead, and the sewing data acquisition unit 304 merely acquires the data, especially as the remarks on page 14 indicate as such (Lines 19-23) and the claims have introduced the reading folder determination unit 303; so not only have the two different functionalities of determining/referring and acquiring been separated into two units, but now the operation mode is associated with a different unit than originally disclosed in the claims.  In an attempt to clarify the embodiment, examiner notes, contrary to applicant’s remarks Lines 23-25 “as described in the paragraph [0031] and Fig. 6…the second folder (e.g., “EMB” folder in Fig. 6)…is determined based on the current operation mode”, 1) that examiner was unable to determine any support from [0031], Fig. 6, or the rest of the disclosure indicating that the “EMB” folder is referring to the second folder, and 2) that Fig. 6 shows an embedded location within a path including the EMB folder, and does not indicate the EMB folder itself.   
Furthermore, examiner notes that the claims have not specifically defined “operation mode” to mean “normal sewing mode or embroidery sewing mode.”  Although the specification does provide support for such clarification, examiner notes that the specification has not clearly indicated that the definition of operation mode is narrowed to “normal sewing mode or embroidery sewing mode,”; the claims can be read in light of the specification to help disclose what is included within broadest reasonable interpretation of the claims, but that limitations of the specification cannot be read into the claims.  See In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-51 (CCPA 1969), MPEP 2111.
Furthermore, examiner notes that, as best understood currently, neither the claims nor the rest of the disclosure have specifically indicated Lines 27-29 “the second folder for storing the sewing information file of the embroidery sewing mode is different from the second folder for storing the sewing information file of the normal sewing mode.”  Relatedly, pertaining to applicant’s remarks on page 15 Lines 8-9 “Okuno does not teach the configuration that the path information is stored in the second folder which is different based on the operation mode”, the claim language does not specify “different,” nor do the claims specify whether different relative to another second folder or different relative to a first folder.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and can be used to formulate a rejection if necessary: Kongo (US Publication 2019/0203393) directed to a reading unit; Terai et al (USPN 7203566) directed to rules regarding pattern deletion; Okuyama et al (US Publication 2015/0128837) regarding a CPU automatically moving, adding, and deleting data; Noboyuki et al (USPN 7386361) directed to deletion commands.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory acftion is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Grace Huang whose telephone number is (571)270-5969.  The examiner can normally be reached on M-R 7:30am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/G.H./Examiner, Art Unit 3732                                                                                                                                                                                                        

/KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732